EXHIBIT 10.12.7
AMENDMENT NO. 7 TO LICENSING AGREEMENT
     THIS AMENDMENT NO. 7 TO LICENSING AGREEMENT (this “Amendment No. 7”), by
and between MedQuist Inc. (“MedQuist”), acting on behalf of its wholly owned
subsidiaries (direct and indirect), Nuance Communications, Inc. (“Nuance”)
successor-in-interest to Philips Speech Recognition Systems GmbH (“PSP”), is
dated November 10, 2009 (the “Amendment Effective Date”). Capitalized terms not
otherwise defined in this Amendment shall have the meanings given to them in the
Agreement (as that term is defined below).
BACKGROUND
     WHEREAS, MedQuist and PSP entered into that certain Licensing Agreement
dated May 22, 2000 (as amended by Amendment No.1 to Licensing Agreement dated
January 1, 2002, Amendment No. 2 to Licensing Agreement dated December 10, 2002,
Amendment No.3 to Licensing Agreement dated August 10, 2003, Amendment 4 to
Licensing Agreement dated September 1, 2004, Amendment No.5 to Licensing
Agreement dated December 30, 2005 and Amendment No.6 dated January 1, 2007
(hereinafter referred to as the “Agreement’);
     WHEREAS, Nuance, as successor in interest to PSP is assigned the rights and
obligations of the Agreement; and
     WHEREAS, the parties desire to amend the Agreement as set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, it is mutually agreed and
covenanted by and between the parties to this Amendment No.7, as follows:
1. Amendment to Section 1. — Definitions.

  i)   Unless otherwise defined in this Amendment No. 7, capitalized terms used
in this Amendment No. 7 shall have the meanings given to them in the Agreement.

2.   Section 7.1 of the Agreement is stricken in entirety and restated as
follows:

“7.1 Initial Term and Renewal Terms. Unless earlier terminated pursuant to this
Section 7, this Agreement shall, when signed by duly authorized representatives
of both parties, remain valid as follows:
7.1.1 This Agreement shall become effective on the Effective Date and continue
until June 30, 2015 (the “Initial Term”).
7.1.2 Following the Initial Term, and subject to Section 7.1.3 and 7.1.4, the
Agreement may be renewed, for two (2) successive terms of five (5) years each
(each a “Renewal Term”). To renew the Agreement for each Renewal Term, MedQuist
must indicate its intent to renew the Agreement by providing a written notice to
Nuance, to be provided no

 



--------------------------------------------------------------------------------



 



less than six (6) months prior to the end of the then-current Initial Term or
Renewal Term (each a “Notice Period”).
7.1.3 The parties agree that the same terms and conditions of this Agreement in
effect at the end of the then-current Initial Term or Renewal Term, will apply
upon a renewal of this Agreement as provided herein, except for the pricing (ASR
Line Rate) for the Licensed Product and any Services, which new pricing must be
determined and agreed to in writing by the parties, based upon Nuance’s standard
market prices for the Licensed Product Fees and Services, in effect at the end
of the then-current Initial Term or Renewal Term.
7.1.4 The parties shall negotiate new pricing upon receipt of MedQuist’s written
notice by Nuance pursuant to Section 7.1.2. In the event that, within thirty
(30) days following MedQuist providing Nuance with written notice of MedQuist’s
intent to renew pursuant to Section 7.1.2, (i) Nuance does not respond to such
notice, or (ii) the parties are unable to agree in writing to new pricing as per
Section 7.1.3 for the Licensed Product and any Services for the proposed Renewal
Term, this Agreement will terminate on the date that is two (2) years from the
end of the then current Initial Term, or Renewal Term (the “Termination
Period”). During the Termination Period, all terms and conditions of this
Agreement in effect at the end of the then-current Initial Term or Renewal Term,
will continue to apply.”

3.   Section 7.2.3 is stricken in its entirety.   4.   Facsimile Signature;
Counterparts. This Amendment may be executed by facsimile and in two or more
counterparts, each of which shall constitute one and the same instrument.   5.  
Except as amended by this Amendment No. 7, the Agreement shall continue in full
force and effect.

     IN WITNESS WHEREOF, MedQuist and Nuance have executed this Amendment No. 7
as of the Amendment Effective Date by their duly authorized representatives.
SO AGREED AND SIGNED:

                      MEDQUIST INC.       NUANCE COMMUNICATIONS, INC.    
 
                   
By:
  /s/ Peter Masanotti       By:   /s/ Richard D. Booth    
 
                   
 
  Name: Peter Masanotti
Title: President & CEO           Name: Richard D. Booth
Title: Vice President, Finance    
 
                   
 
  Date: November 10, 2009           Date: November 10, 2009    

2